Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for monitoring performance of a water sanitation device, classified in A61L 2/10, A61L 2/183, A61L 2202/11.
II. Claim 11-17, drawn to a method for monitoring performance of a water sanitation device, classified in A61L 2/10, A61L 2202/11.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the UV light and ozone can be used in a process of sterilizing solids, rather than water, with no regard to monitoring the sterilization sources.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election
During a telephone conversation with Laurence Colton on 3/4/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 -7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6, and 7, “a preconfigured time value” is taught, but dependent claim 6 teaches “a first preconfigured time value” and dependent claim 7 teaches “a second preconfigured time value”. It is unclear if the first instance of “a preconfigured time value” is 
1) the “first preconfigured time value” in claim 6 
2) the “second preconfigured time value” in claim 7 
3) a separate preconfigured time value entirely, amounting to three total preconfigured time values. 

Claims 5 and 9 are rejected as being dependent on claim 4. Should the Applicant overcome the noted rejection above in claim 4, then the rejections to claims 5 and 9 will be overcome as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Riper (US Patent App. Pub. No. US 20180354833 A1).
Regarding claim 1, Van Riper teaches a system for monitoring performance of a water sanitation device (abstract: a swimming pool water sanitizing unit… UV intensity sensors to help predict the life of the UV bulb therein) comprising 
a housing (par. 36: outer casing 55) having a water flow path (par. 37: water jacket gap 74), 
a power source (par. 33: a sanitizing unit control center 26 with a bonding wire extending to the housing 12 (FIG. 2A), as well as other various electrical wires to provide electrical communication and power to the UV reactor chamber 20 and the ozone generator 22), 
an ozone generating element configured to provide ozone to the water flow path (par. 6: an ozone generator chamber configured to receive an ozone source within the ozone generator chamber and to generate ozone enriched fluid), 
and an ultraviolet (UV) light generating element configured to expose the water in the flow path to UV light (par. 4: the UV reactor chamber fluidly coupled to both an UV reactor chamber water inlet and an UV reactor chamber water outlet such that fluid flowing through the UV reactor chamber ;
a first monitoring circuit configured to monitor at least one operational aspect of the ultraviolet (UV) light generating element (par. 4: the UV reactor chamber further comprising a second UV intensity sensor within the UV reactor chamber, the second UV intensity sensor configured to send second UV intensity data to the sanitizing unit control center to indicate when the second UV light source drops below a predetermined second UV intensity level as measured at the second UV intensity sensor);
a second monitoring circuit configured to monitor at least one operational aspect of the ozone generating element (par. 4: the ozone generator chamber further comprising a first UV intensity sensor within the ozone generator chamber, the first UV intensity sensor configured to send first UV intensity data to the sanitizing unit control center to indicate when the first UV light source drops below a predetermined first UV intensity level as measured at the first UV intensity sensor);
a control circuit configured to receive an output of the first monitoring circuit and an output of the second monitoring circuit (par 4: sanitation unit control center); and
a display element configured to provide an indication of a status of at least one of the power source, the ultraviolet (UV) light generating element and the ozone generating element (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb).
Regarding claim 2, Van Riker teaches the system of claim 2, as set forth above, and further teaches wherein the output of the first monitoring circuit comprises a first electrical current value indicative of the UV light generating element operating normally and the output of the second monitoring circuit comprises a second electrical current value indicative of the ozone generating element operating normally (par. 4: the ozone generator chamber further comprising a first UV intensity sensor within the ozone generator chamber, the first UV intensity sensor configured to send first UV intensity data to the sanitizing unit control center to indicate when the second UV light source drops below a predetermined second UV intensity level as measured at the first UV intensity sensor… the UV reactor chamber further comprising a second UV intensity sensor within the UV reactor chamber, the second UV intensity sensor configured to send second UV intensity data to the sanitizing unit control center to indicate when the second UV light source drops below a predetermined second UV intensity level as measured at the second UV intensity sensor; NOTE: the predetermined UV intensity level is interpreted as normal operation).

Regarding claim 10, Modified Riker teaches the system of claim 1, as set forth above, and further teaches further comprising a voltage monitoring circuit configured to monitor at least one operational aspect of the power source (par. 33: a sanitizing unit control center 26 with a bonding wire extending to the housing 12 (FIG. 2A), as well as other various electrical wires to provide electrical communication and power to the UV reactor chamber 20 and the ozone generator 22, claim 2: the sanitizing unit control center configured to turn off the sanitizing unit or reduce its power usage; NOTE: the various electrical wires read on a voltage monitoring circuit, and the sanitation unit control center must be monitoring the power source in order to adjust its power usage or turn it off). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Van Riper as applied to claims 1-2 above, and further in view of Lyon (US Patent App. Pub. No. US 20080260601 A1)
	Regarding claim 3, Van Riper teaches the system of claim 1, and further teaches wherein sensors monitor the life of both the UV and ozone sources (par. 47: A digital display 100, in operable 
But does not teach wherein the output of the first monitoring circuit comprises a first electrical current value indicating that the UV light generating element is properly installed and the output of the second monitoring circuit comprises a second electrical current value indicating that the ozone generating element is properly installed.
Lyon teaches a sterilizing wand using a UV light source (abstract). It has an electronic mechanism, which therefore uses an electrical current value, that indicates whether or not the device, and therefore the UV lamp, is drawing power from the batteries (par. 57: Software executed by the microprocessor may allow the microprocessor to monitor and report on the source of power, that is, whether the power is being drawn from batteries). Indicating whether or not the power source is connected and supplying power to the sterilization source reads on “properly installed”. It also teaches, “Software executed by the microprocessor may allow the microprocessor to monitor lamp health, for instance, by monitoring the amount of current drawn by a lamp” (par. 57). Therefore, there is motivation to have an indication of whether or not the sterilization source is properly installed because it relates to its function and effectiveness. If a device has two sterilization sources, one UV lamp and one ozone generator, there is motivation to provide an indication for both of them. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sanitation unit control center of Van Riper to have a first monitoring circuit and a second monitoring circuit to indicate whether or not the UV light source and the ozone source are properly installed by being connected the power source, as taught by Lyon, in order to .

Claims 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Van Riper and further in view of Gutman (US Patent App. Pub. No. US 20060008400 A1).
Regarding claim 4, Modified Van Riper teaches the system of claim 2, as set forth above, and further teaches wherein the control circuit further comprises:
a timer, the timer storing a timer value indicative of an amount of time of operation of at least one of the ozone generating element and the UV light generating element; and a monitoring logic, the monitoring logic configured to compare the timer value to a preconfigured time value (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb. A typical UV bulb has 13,000-16,000 hours. In particular embodiments, the system may simply provide a count-down from the expected life of the bulb, as set by the user; NOTE: the effective/expected life of the UV bulb reads on a preconfigured time value).
However, Van Riper does not explicitly teach a processor coupled to a memory, wherein the timer is coupled to the processor and the monitoring logic is in the memory, even though it is implicit that there would need to be a processor and a memory to allow the timer and monitoring logic taught by Van Riper to function and that the sanitation unit control center, as an electronic part that coordinates the function of the device, would have those elements. 
Gutman teaches: “The ozone sensor 520 monitors the presence of ozone gas at the ozone sensor 520 and provides an output signal that is amplified by an amplifier circuit 522 which then provides the amplified signal to a voltage to frequency converter 524. The output from the voltage to frequency converter 524 can be monitored by the controller/processor circuit 502. The 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sanitation unit control center of Van Riper to have a processor and a memory, as taught by Gutman, for the purpose of monitoring an operational aspect of the ozone/UV sources and storing information, respectively. Van Riper modified this way is hereinafter referred to as Modified Van Riper.

Regarding claim 5, Modified Van Riper teaches the system of claim 4, as set forth above, and further teaches wherein the timer value indicative of an amount of time of operation of at least one of the UV light generating element and the ozone generating element corresponds to an amount of time during which at least one of the UV light generating element and the ozone generating element have operated within a predefined range of current values (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb. A typical UV bulb has 13,000-16,000 hours). 

Regarding claim 8, Modified Van Riper teaches the system of claim 3, as set forth above, and further teaches wherein the control circuit further comprises: 
a processor coupled to a memory; and
a monitoring logic in the memory, the monitoring logic configured to compare the first electrical current value to a first preconfigured current range and compare the second electrical current value to a second preconfigured current range, and
if the first electrical current value exceeds the first preconfigured current range or the second electrical current value exceeds the second preconfigured current range, causing the display element to provide an indication that one of the UV light generating element and the ozone generating element are improperly installed (as set forth above in regards to claims 1-5).

Regarding claim 9, Modified Riker teaches the system of claim 5, as set forth above, and further teaches further comprising:
an external communication element coupled to the processor, the external communication element configured to receive performance data relating to at least one of the UV light generating element and the ozone generating element, the external communication element configured to communicate the performance data over a wireless communication link (par. 47: In particular embodiments, the water sanitation unit 10 may be configured with aa Bluetooth, Wi-Fi or wireless transmitter or transceiver, operatively coupled to or incorporated into the sanitizing unit control center 26, adapted to transmit a notice to the system owner or service technician, such as through email or through an app on the owner's smart phone, to provide not only bulb life but also other performance and status data, and, in some embodiments, the ability to activate the water sanitation unit or change its settings; NOTE: since the sanitation unit control center has been modified to have a processor, naturally the processor would be coupled to the external communication element).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Van Riper and further in view of Weisbeck (Canadian Patent App. Pub. No. CA 2684335 A1).
the system of claim 4, as set forth above, and further teaches wherein the display indicates a percentage of the life left on the UV and ozone sources, and teaches notifying a service technician of the bulb life, performance, and status of the sources (par. 47). However, it does not explicitly teach wherein when the timer value exceeds a first preconfigured time value in the memory, indicating on the display element that at least one of the ozone generating element and the UV light generating element is due for maintenance.
Weisbeck teaches a water distiller that uses a UV bulb to disinfect itself. It teaches, “Ultraviolet light 190 may be on timer 650 that indicates when light 190 should be changed, based on hours of operation” (pg. 17 lines 18-29). “Indicates when light 190 should be changed” is interpreted to be indicating that the UV light generating element is due for maintenance. “Based on hours of operation” implies that there must be a first preconfigured time value. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display and sanitation unit control center of Modified Van Riper to indicate that at least one of the ozone source and the UV light source is due for maintenance when the timer value exceeds a first preconfigured time value in the memory.
Regarding claim 7, Modified Van Riper teaches the system of claim 6, as set forth above, and further teaches wherein when the timer value exceeds a second preconfigured time value in the memory, indicating on the display element that at least one of the ozone generating element and the UV light generating element is at the end of its service life (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb. A typical UV bulb has 13,000-16,000 hours. In particular embodiments, the system may simply provide a count-down from the expected life of the bulb, as set by the user; NOTE: the expected/effective life of the bulb reads on second preconfigured time value). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796 

/KEVIN JOYNER/Primary Examiner, Art Unit 1799